ORDER DENYING PETITION TO REHEAR
The State of Tennessee has filed a courteous petition to rehear pursuant to Rule 39, Tennessee Rules of Appellate Procedure. According to the State, it seeks to clarify certain portions of the Court’s opinion, which was filed August 5, 1988. It does not take issue with this Court’s ultimate decision to sentence the defendant, Lillian Michele Huff, pursuant to the Community Corrections Act of 1985.
The petition raises two (2) issues. First, the State of Tennessee contends this Court inadvertently reduced Mrs. Huff’s sentence. Second, the State contends that this Court “misapprehends a material proposition of law in holding that a mother with children necessarily meets special needs pursuant to Tenn.Code Ann. § 40-6-104(5).”
While the opinion is clear on its face, this Court will nevertheless attempt to set forth the basic concepts considered by the Court when rendering its opinion. Hopefully, such a discussion will remove the cloud of doubt which the State says presently exists.
REDUCTION OF SENTENCES
This Court conducted a de novo review of the sentencing issues as it is required to do pursuant to law. T.C.A. § 40-35-402(d); State v. Taylor, 744 S.W.2d 919, 920 (Tenn.Crim.App.1987). After thoughtful deliberation this Court concluded that the trial court should have sen*640tenced the defendant pursuant to the Community Corrections Act of 1985. T.C.A. §§ 40-36-101, et seq.
Contrary to the assertion of the State of Tennessee, this Court did not inadvertently reduce the defendant’s sentence. This Court set aside the original seven (7) year sentence imposed by the trial judge, and, in lieu thereof, ordered that the defendant receive a three (3) year sentence which conforms with the Community Corrections Act of 1985. As this Court said in its original opinion:
The convictions of the defendant are affirmed. However, we vacate the sentence imposed by the trial court and remand this cause for the entry of an order sentencing the defendant pursuant to the Tennessee Community Corrections Act of 1985, T.C.A. §§ 40-36-101, et. seq., and the implementation of proposed program outlined by the State of Tennessee Department of Correction, Adult Probation Division, which is attached to the defendant’s motion for modification of sentence. [Emphasis added]
The defendant shall be sentenced to the intensified supervision program in Knox County in lieu of incarceration in a State penal institution, local workhouse, or jail for a period of three (3) years [Emphasis added]
The Tennessee Sentencing Reform Act of 1982 permits this Court to reduce a sentence. The Act provides that “[i]f, in the opinion of the appellate court, the sentence is excessive or the manner of service of such sentence is inappropriate, the sentence shall be modified as provided in subsection (c).” T.C.A. § 40-35-402(d). Since the defendant was being sentenced pursuant to the Community Corrections Act of 1985, and this Court was of the opinion such a lengthy sentence was inappropriate under the circumstances, the sentence was modified and the cause remanded to the trial court for the entry of an appropriate order. Subsection (c) of this statute permits this Court to reduce, vacate, or set aside the sentence imposed, remand the cause for the entry of an appropriate sentence, and direct any further proceedings which are appropriate or required under the circumstances. In summary, our opinion conforms to the statutory laws of this jurisdiction.
If the defendant can follow the conditions placed upon her by the Community Corrections Act, this Court, and the trial court for a period of three (3) years, the defendant will have proven that she has rehabilitated herself; and any additional supervision pursuant to the Community Corrections Act or the laws governing probation will not be necessary. To the contrary, it will constitute a waste of the taxpayers’ money.
Of course, this does not mean that the defendant’s effective sentence has been conclusively reduced to three (3) years. T.C.A. § 40-36-106 provides in part that the trial judge “shall retain the authority to alter or amend at any time the length, terms or conditions of the sentence imposed” as long as the defendant is required to serve the sentence. If the appellant violates any of the terms and conditions of her sentence, the trial court “may resen-tence the defendant to any appropriate sentencing alternative, including incarceration, for any period of time up to the maximum sentence provided for the offense committed...." In summary, if the defendant does not fulfill her committment pursuant to the Community Corrections Act, the trial court can resentence the defendant to the full seven (7) year sentence, and, in addition, mandate that she serve the sentence in the Department of Correction.
SPECIAL NEEDS OF THE DEFENDANT
The State of Tennessee has focused upon one paragraph in an eleven (11) page opinion and quotes from nine (9) lines from the opinion regarding the “special needs” of the defendant. Obviously, this was not the only reason or consideration of this Court in determining that the defendant should be sentenced pursuant to the Community Corrections Act of 1985.
First, the defendant meets all of the criteria outlined in T.C.A. § 40-36-106(a). *641Second, such a sentence comports with the goals of the Community Correction Act. These include: (a) the promotion of accountability of the defendant to her local community by requiring her to perform community service restitution to local governments and community agencies, including the payment of outstanding court costs — she has already made complete restitution to all of the victims; (b) it reduces the number of nonviolent felony offenders in a correctional institution and punishes the offender through non-custodial options; and (c) provides an opportunity for an offender demonstrating special needs to receive services which enhance his or her ability to provide for their families and become contributing members of their community.
The sentence imposed also comports with the sentencing purposes and considerations contained in the Criminal Sentencing Reform Act of 1982. See T.C.A. §§ 40-35-102 and 103. The sentence assures the imposition of a sentence the defendant deserves in relation to the seriousness of her offense. T.C.A. § 40-35-102(1). Furthermore, such a sentence encourages rehabilitation by promoting a program that elicits the voluntary cooperation and participation of the defendant. T.C.A. § 40-35-102(3)(C). In addition, the sentence imposed is no greater than that deserved for the offense committed by the defendant. T.C.A. § 40-35-103(2); and the sentence is the least severe measure necessary to achieve the purposes for which the sentence is being imposed. T.C.A. § 40-35-103(4). Last, but certainly not least, this Court has considered the potential for the rehabilitation or treatment of the defendant in determining this sentencing alternative. T.C.A. § 40-35-103(5).
The State’s contention that this Court’s opinion indicates that a woman with minor children automatically meets the requirements of the “special needs” goal of the Act is misplaced. The paragraph which the State quotes in its petition is taken out of context. First, the defendant voluntarily overcame her drug problem prior to sentencing, and recognized the need for treatment of this problem. No one can question that she can receive better treatment for her condition in the Knox County community as opposed to a penal institution of this State. Second, the defendant does in fact have two small children who are in need of her, one of which is afflicted with cerebral palsy. In the interim period, the defendant’s husband, as indicated in the opinion, has been sentenced to the Department of Correction and the children have been without a parent for a considerable period of time. Third, the defendant has exhibited a need to work and provide for her family. This will make her become a contributing member of the Knox County community.
The petition to rehear is denied.